Citation Nr: 1816064	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-46 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D.S. Chilcote, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from May 1954 to May 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, WV.

Initially, the Board notes that the claims for service connection for bilateral hearing loss and tinnitus were previously denied in an October 2014 rating decision.  Applicable regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (defining new and material evidence).  38 C.F.R. § 3.156(c) (2017).  Therefore, new and material evidence is not needed to reopen a previously denied claim when relevant service department records are received after a prior final denial.  Rather, the claim is simply reviewed on a de novo basis.

In this case, relevant service department records have been received subsequent to the October 2014 final rating decision.  These records include a December 1954 certificate of proficiency certifying that the Veteran completed a fifteen week course in track vehicle repair at The Ordnance School at the Aberdeen Proving Ground in Maryland.  These records are pertinent to the Veteran's claim that he only served as a cook in the final months of his military service and that he had noise exposure performing other duties.  The Board also notes that the service department records were in existence and not previously associated with the claims file at the time of the October 2014 rating decision.  See Vigil v. Peake, 22 Vet. App. 63 (2008) (official service department records are new and material evidence, thus requiring de novo review or reconsideration).  Therefore, 38 C.F.R. § 3.156(c) applies, and the claims for service connection for bilateral hearing loss and tinnitus will be reconsidered on the merits, without addressing any threshold issue of whether new and material evidence has been received to reopen the claims.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was afforded a VA examination in June 2013 in connection with his claims for service connection for bilateral hearing loss and tinnitus.  The examiner opined that his hearing loss and tinnitus were not at least as likely as not caused by or a result of an event in service.  In her rationale, the examiner noted that the Veteran did not have combat noise exposure and that he had years of occupational and recreational noise exposure after service.  The examiner also observed that there was normal whispered voice testing at discharge.  Regarding tinnitus, she indicated that she had relied on the date of onset and the degree of occupational noise in rendering her opinion.  However, the Board finds the rationale to be inadequate.  It is generally known that whispered voice testing is not reliable.  Moreover, the examiner did not discuss how hearing loss and tinnitus generally present or develop when due to noise exposure.  Indeed, she did not explain the significance of the post-service noise exposure as opposed to any military noise exposure.  Therefore, the Board finds that an additional VA examination and medical opinion are needed to determine the nature and etiology of the Veteran's hearing loss and tinnitus.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his hearing loss and tinnitus.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding VA medical records should also be obtained and associated with the claims file.

2.  After the foregoing development has been completed, the Veteran should be afforded a VA examination to determine the nature and etiology of any hearing loss and tinnitus that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including any available service treatment records, post-service medical records, and assertions.  The examiner should specifically consider the August 2014 correspondence and medical journal article, and the military personnel records showing completion of a training program at the Aberdeen Proving Ground.   

It should be noted that the absence of evidence of a hearing loss disability during service is not always fatal to a service connection claim.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service.

It should also be noted that the Veteran is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state whether it is at least as likely as not that the Veteran's bilateral hearing loss and tinnitus manifested in or are otherwise related to his military service, including any noise exposure therein.

In rendering this opinion, the examiner should discuss medically known or theoretical causes of hearing loss and tinnitus and describe how hearing loss and tinnitus which result from noise exposure generally present or develop in most cases, as distinguished from how hearing loss and tinnitus develop from other causes, in determining the likelihood that current hearing loss and tinnitus were caused by noise exposure in service as opposed to some other cause.    

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the VA examination report to ensure that it is in compliance with this remand.  If the report or opinion is deficient in any manner, the AOJ should implement corrective procedures. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




